OPINION
ROTH, Circuit Judge.
Valda Knight, a Liquor Enforcement Officer with Pennsylvania State Police (PSP), brought suit against the PSP and various individual PSP defendants, claiming that she was searched and seized in violation of the 4th Amendment, that she was improperly suspended from duty in violation of the 1st Amendment, that she was construe*405tively discharged in violation of the 14th amendment, and that her Heart and Lung benefits were terminated without due process of law in violation of the 14th amendment. The District Court granted summary judgment in favor of all defendants on the federal counts and dismissed the state law counts without prejudice. Knight appealed.
For substantially the reasons set forth by the District Court in its very thorough opinion, we will affirm the grant of summary judgment in favor of defendants.